DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 2 and 3 reference label 212.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Fig. 1: reference label 100. 
Fig. 2: reference label 200. 
Fig. 3: reference label 300. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claims 1-9: computing unit. 
Claims 1 and 5: output unit. 
Claim 1 and 2: input unit. 
It is noted that claims 2-9 depend either directly or indirectly from claim 1 and thus are also interpreted under §112(f) as well by virtue of their dependency. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites that the analog signal amplifiers are positioned between the second and third analog crossbar circuits, however, this is not supported by the drawings or the specification. Figure 3 in the drawing show the amplifiers between the third and fourth analog crossbar circuits. In addition, specification [00040] describes that the amplifiers are in between pairs of crossbar circuits with L values of 1, 2, etc. That is, Fig. 3 shows an example of the amplifiers between a first pair of crossbars (denoted by 210-2 and 210-3) and a second pair of crossbars (denoted by 210-4 and so on). Thus, the specification also does not support the claim. 

Dependent claims 8-9 are rejected by virtue of their dependency from claim 7. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because of the following issue: on line 15, the claim recites “a layer of a neural network to which the interconnected analog crossbar circuit corresponds”. However, a neural network has already been introduced in the preamble and on line 13, wherein the claim refers to “a particular layer of the neural network”. Accordingly, it is not clear if Applicant 
Thus, Applicant is asked to re-examine “a neural network” on line 15 and provide clarification as to what Applicant intended and make any amendments accordingly.   

Claim 3 is also rejected for a similar reason as claim 1. Claim 3 recites “the neural network is a fully connected neural network”. But based on the current language in claim 1, it is not clear which neural network is being referred, the one in the preamble and on line 13 or the neural network on line 15. 

Dependent claims 2 and 4-9 are also rejected by virtue of their dependency from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee). 

Regarding claim 1, Shafiee teaches:
A computing unit for accelerating a neural network, comprising (Sections I and III: describing the “In-Situ Analog Arithmetic in Crossbars” (ISAAC) convolutional neural network accelerator (CNN). That is, ISAAC denotes a computing unit that accelerate a NN.): 
an input unit that includes a digital-to-analog conversion unit that is configured to receive a digital input vector and convert the digital input vector into a first analog signal that is provided as an input to a first interconnected analog crossbar circuit of a plurality of analog crossbar circuits (Sections III and VI: describing that the ISAAC architecture is made up of tiles, called in-situ multiply-accumulate (IMA) units, with each tile comprising a plurality of interconnected memristor crossbars along with a digital-to-analog conversion (DAC) unit and an input register (IR) that can receive input data into the crossbars including an initial crossbar as shown in Figs. 2 and 4. Wherein the memristor crossbars are a type of analog crossbar (Abstract and Section IID as shown in Fig. 1) and the input can comprise an input vector (Section IV) such as digital input values (Section II).); 
(Sections III and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars along with an analog-to-digital conversion (ADC) unit and an output register (OR) that can receive data from the crossbars including a last crossbar as shown in Figs. 2 and 4. Wherein the memristor crossbars are a type of analog crossbar (Abstract and Section IID as shown in Fig. 1) and the output can comprise a digital output values (Section IID).); and 
a plurality of interconnected analog crossbar circuits that include the first interconnected analog crossbar circuit and the last interconnected crossbar circuits (Sections III and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars as shown in Figs. 2 and 4 that can include an initial and a last crossbar.), 
wherein each interconnected analog crossbar circuit of the plurality of interconnected analog crossbar circuits corresponds to a particular layer of the neural network (Section IV: describing that the layers of the neural network can be assigned to various tiles with their corresponding crossbars.), 
wherein each interconnected analog crossbar circuit includes a plurality of crosspoints (Section IID: describing that the memristor crossbar has connections and bitlines as shown in Fig. 1, wherein the intersection points of the crossbar can denote crosspoints.),
wherein each crosspoint stores a weight of a plurality of weights associated with a layer of a neural network to which the interconnected analog crossbar circuit corresponds (Sections II(D), III and IV: describing that the crossbars store synaptic weights of the neurons in the  layers of the neural network.), 
wherein one or more of the interconnected analog crossbar circuits is configured to receive as an input a third analog signal from another interconnected analog crossbar circuit of the plurality of interconnected crossbar circuits (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from respective crossbars that can include a third crossbar. See Figs. 2 and 4: showing the architecture and various crossbars.) and 
perform one or more operations on the third analog signal based on the matrix weights stored by the crosspoints of the interconnected analog crossbar circuit that received the third analog signal to generate an output analog signal (Sections II(D), IV, and VI: describing operations, e.g. matrix computations, that can be performed using synaptic weights associated by the layers as stored by the memristor crossbars. Wherein the operations can include analog values from various crossbars, including a third crossbar, to generate outputs (see citation in previous sentence). See Fig. 2 and 4: showing the ISAAC architecture and crossbars.).

Regarding claim 2, the rejection of claim 1 is incorporated. Shafiee teaches:
The circuit of claim 1, wherein the one or more operations include performing matrix multiplication operations on the third analog signal based on the matrix weights stored by the crosspoints of the interconnected analog crossbar circuit that received the third analog signal to (Sections II(D), IV, and VI: describing operations, e.g. matrix computations, that can be performed using synaptic weights associated by the layers as stored by the memristor crossbars. Wherein the operations can include analog values from various crossbars, including a third crossbar, to generate outputs (see citation in previous sentence). See Fig. 2 and 4: showing the ISAAC architecture and crossbars.).

Regarding claim 6, the rejection of claim 1 is incorporated. Shafiee teaches:
The computing unit of claim 1, wherein each crossbar circuit of the plurality of interconnected analog crossbar circuits other than the first crossbar circuit is configured to receive as input an analog output generated by a previous analog crossbar circuit (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from other crossbars. See Figs. 2 and 4: showing the architecture and various crossbars.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) in view of Ma et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0075339, hereinafter Ma). 

Regarding claim 3, the rejection of claim 1 is incorporated. Shafiee does not explicitly teach: “wherein the neural network is a fully-connected neural network”. Ma teaches: that an artificial neural network (ANN) “can be a simple fully connected neural network, such as the Deep Neural Network (DNN)” (Ma [0032]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar in the cited reference Shafiee to include the fully connected NN in Ma. Doing so would enable a hardware acceleration of NN via a resistive random-access (ReRAM), i.e. “ReRAM-based acceleration for ANN” (Ma [0059]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) in view of Tang et. al., “Binary Convolutional Neural Network on RRAM” (hereinafter Tang). 

Regarding claim 4, the rejection of claim 1 is incorporated. Shafiee does not explicitly teach: “wherein the computing unit does not include any other digital-to- analog conversion units that generate an analog output based on a digital vector for input to an interconnected analog crossbar circuit other than the digital-to-analog conversion unit of the input unit”. Tang teaches: a resistive random-access memory (RRAM) crossbar-based neural network accelerator computing system (Tang Abstract and Section I). Wherein the system comprises only one set of digital-to-analog conversion unit (DAC) connected to the crossbar and no other DAC units, with the one DAC set converting digital inputs, e.g. signals or vectors, to analog outputs as depicted in Fig. 1 (Tang Section II). 
Shafiee to include only one DAC unit in Tang. Doing so would enable the use of an RRAM as a crossbar for neural network acceleration wherein “low bit-level RRAM devices and low bit-level ADC/DAC interfaces in RRAM-based Computing System (RCS) design [can] lead[] to faster read-and-write operations and better energy efficiency structure” (Tang Abstract and Section II). 

Regarding claim 5, the rejection of claim 1 is incorporated. Shafiee does not explicitly teach: “wherein the computing unit does not include any other analog-to-digital conversion units that generate a digital output based on an input that includes an analog signal output by an interconnected analog crossbar circuit other than the analog-to-digital conversion unit of the output unit”. Tang teaches: a resistive random-access memory (RRAM) crossbar-based neural network accelerator computing system (Tang Abstract and Section I). Wherein the system comprises only one set of analog-to-digital conversion unit (ADC) connected to the crossbar and no other ADC units, with the one ADC set converting analog values into digital values as depicted in Fig. 1 (Tang Section II). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar in the cited reference Shafiee to include only one Tang. Doing so would enable the use of an RRAM as a crossbar for neural network acceleration wherein “low bit-level RRAM devices and low bit-level ADC/DAC interfaces in RRAM-based Computing System (RCS) design [can] lead[] to faster read-and-write operations and better energy efficiency structure” (Tang Abstract and Section II). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) in view of Hasan et. al., “On-chip Training of Memristor Based Deep Neural Networks” (hereinafter Hasan). 

Regarding claim 7, the rejection of claim 1 is incorporated. Shafiee does not explicitly teach: “at least one array of analog signal amplifiers that is positioned between a second analog crossbar circuit and a third analog crossbar circuit”. Hasan teaches: operational amplifiers (op amps), which are a type of analog signal amplifiers, that can be attached to the memristor crossbars (Hasan Sections III(A) and (B) and Section V(A)) as shown in Figs. 3 and 5. The crossbars can be at a various values, e.g. values i or i+1 (Hasan Section V(A) and Fig. 11). That is, the crossbars can be at a value of 2 and 3.   
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar in the cited reference Shafiee to include the operational amplifiers in Hasan. Doing so would enable “on-chip training circuits for memristor based deep neural networks utilizing unsupervised and supervised learning methods…. Our design utilizes two memristors per synapse for higher precision of weights. We have demonstrated successful training of memristor based deep networks for the MNIST [modified National Institute of Standards and Technology] digit classification and the KDD [knowledge discovery and data] intrusion detection datasets.” (Hasan Abstract). Wherein “[o]n-chip training of memristor crossbar based deep neural network systems can provide high throughput training at low energy consumption over an ex-situ training system” (Hasan Section IX). 

Regarding claim 8, the rejection of claim 7 is incorporated. Hasan further teaches:
The computing unit of claim 7, wherein the at least one array of analog signal amplifiers is configured to 
(i) receive as an input an analog output generated by the second analog crossbar circuit (Hasan Section III(B) and Section V: describing that the output generated by the crossbar can be received as inputs by the op amps, wherein the crossbar can be a second crossbar and operate in the analog domain, thus the outputs can be analog values. See also Figs. 5 and 11.) and 
(ii) generate as an output an analog output for use as an input to a fourth analog crossbar circuit (Hasan Section V: describing that outputs from various crossbars can be input into a subsequent crossbar, e.g. a fourth crossbar. See Fig. 11: showing crossbars that can be linked together wherein the cycle can repeated for subsequent crossbars up to some n value, such that the op amps from an earlier crossbar can generate an output that would later act as an input to subsequent crossbars, e.g. input into a fourth crossbar based on data from an earlier crossbar, e.g. a second crossbar.).
Shafiee to include the operational amplifiers and its operation in receiving and outputting data in Hasan. Doing so would enable “on-chip training circuits for memristor based deep neural networks utilizing unsupervised and supervised learning methods…. Our design utilizes two memristors per synapse for higher precision of weights. We have demonstrated successful training of memristor based deep networks for the MNIST [modified National Institute of Standards and Technology] digit classification and the KDD [knowledge discovery and data] intrusion detection datasets.” (Hasan Abstract). Wherein “[o]n-chip training of memristor crossbar based deep neural network systems can provide high throughput training at low energy consumption over an ex-situ training system” (Hasan Section IX).

Regarding claim 9, the rejection of claim 7 is incorporated. Shafiee teaches:
The computing unit of claim 7, wherein each crossbar circuit of the plurality of interconnected analog crossbar circuits other than the first crossbar circuit is configured to receive as an input (i) an analog output generated by a previous analog crossbar circuit (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from other crossbars. See Figs. 2 and 4: showing the architecture and various crossbars.) or (ii) an analog output generated by the at least one array of analog signal amplifiers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gokmen (U.S. Pat. App. Pre-Grant Pub. No. 2018/0075338): describing an array of resistive processing units (RPUs) for accelerated training of neural networks. The RPUs are connected to 2D crossbar arrays. Wherein the crossbar arrays form a matrix array and can be used to perform vector-matrix product computations. 
Gokmen et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0005115): describing a pipelined architecture of resistive processing units (RPUs) for accelerated training of neural networks. The RPUs can implement weights related to the neural network and perform calculations of the neural network, such as those corresponding to forward and backward propagation through the neural network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128